Jurisdiction.
The opinion of the court was delivered by
Breaux, J.
It is suggested in appellee’s brief that the amount of the judgment appealed from, viz: $650, is-insufficient to give this court jurisdiction; for the defendant has not prayed that the judgment be amended and increased to an amount to give jurisdiction.
The defendant and appellee, with reference to value, alleges that the land is worth one thousand dollars, and that, if the land be expro- ' priated, it will occasion loss and depreciate the value of the other lots she owns to an amount of at least one thousand five hundred dollars.
Under these allegations the defendant had the right of appeal. The total prayed for by her exceeds the minimum limit of the Constitution.
The plaintiff has therefore a similar right of appeal. State vs. City, 41 An. 159.
This court has jurisdiction of the appeal.